 

EXHIBIT 10.9

 

SIXTH AMENDMENT TO AMENDED AND RESTATED MANAGEMENT AND
DEVELOPMENT AGREEMENT

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED MANAGEMENT AND DEVELOPMENT
AGREEMENT (this “Amendment”) is made as of the 21st day of March, 2014, by and
among ALEXANDER’S, INC., a Delaware corporation, on behalf of itself and each of
the subsidiaries listed in Exhibit B attached hereto (“Alexander’s”), having an
address at 210 Route 4 East, Paramus, New Jersey 07652, (sometimes hereinafter
referred to as “Owner”), and VORNADO MANAGEMENT CORP., a New Jersey corporation,
having an office at 210 Route 4 East, Paramus, New Jersey 07652 (“Manager”). 

R E C I T A L S

A.        WHEREAS, Alexander’s and Manager have heretofore entered into that
certain Amended and Restated Management and Development Agreement, dated July 3,
2002, as amended by First Amendment to Amended and Restated Management and
Development Agreement dated as of July 6, 2005, Second Amendment to Amended and
Restated Management and Development Agreement dated as of December 20, 2007,
Third Amendment to Amended and Restated Management and Development Agreement
dated as of November 30, 2011, Fourth Amendment to Amended and Restated
Management and Development Agreement dated as of August 1, 2012 and Fifth
Amendment to Amended and Restated Development Agreement dated December 1, 2012
 (as so amended, the “Development Agreement”). 

B.        WHEREAS, Owner and Manager desire to amend the Development Agreement.

NOW THEREFORE, in consideration of Ten Dollars ($ 10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, Owner and Manager hereby agree as follows to
the following amendments to be effective from and after January 1, 2014 (the
“Effective Date”): 


1                    MANAGEMENT FEE.  THE FIRST SENTENCE OF ARTICLE III, SECTION
A IS HEREBY AMENDED TO READ AS FOLLOWS:  “OWNER SHALL PAY MANAGER, AS MANAGER’S
ENTIRE COMPENSATION FOR THE SERVICES RENDERED HEREUNDER IN CONNECTION WITH THE
MANAGEMENT OF THE PROPERTIES AND THE MANAGEMENT OF OWNER, A MANAGEMENT FEE (THE
“MANAGEMENT FEE”) EQUAL TO TWO MILLION THREE HUNDRED EIGHTY THOUSAND DOLLARS
($2,380,000.00) PER ANNUM, PAYABLE IN EQUAL MONTHLY INSTALLMENTS, IN ARREARS, IN
THE AMOUNT OF $198,333.33 ON THE TENTH DAY OF EACH CALENDAR MONTH BEGINNING WITH
THE FIRST CALENDAR MONTH AFTER THE EFFECTIVE DATE”.


2                    COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN SEVERAL
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, AND ALL OF SUCH
COUNTERPARTS TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


3                    DEFINED TERMS.  ALL TERMS CAPITALIZED BUT NOT DEFINED
HEREIN SHALL HAVE THE SAME MEANING ASCRIBED TO SUCH TERMS IN THE DEVELOPMENT
AGREEMENT. THE MARGINAL HEADINGS AND TITLES TO THE PARAGRAPHS OF THIS AMENDMENT
ARE NOT A PART OF THIS

 

 

--------------------------------------------------------------------------------

 
 

 


AMENDMENT AND SHALL HAVE NO EFFECT UPON THE CONSTRUCTION OR INTERPRETATION OF
ANY PART HEREOF.


4                    AMENDMENT.  THIS AMENDMENT IS INCORPORATED INTO AND MADE A
PART OF THE DEVELOPMENT AGREEMENT, AND THE DEVELOPMENT AGREEMENT AND ALL TERMS,
CONDITIONS AND PROVISIONS OF THE DEVELOPMENT AGREEMENT ARE RATIFIED AND
CONFIRMED IN ALL RESPECTS AND IS AND SHALL CONTINUE TO BE IN FULL FORCE AND
EFFECT AS MODIFIED AND AMENDED HEREBY.


5                    GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


6                    NO MODIFICATION.  THIS AMENDMENT CONSTITUTES THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT HEREOF AND MAY NOT BE
AMENDED EXCEPT IN A WRITING EXECUTED BY THE PARTIES HERETO.


7                    SUCCESSORS AND ASSIGNS.  THIS AMENDMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO, AND THEIR SUCCESSORS AND
PERMITTED ASSIGNS.

[signature page follows]

 

- 2 -

 

--------------------------------------------------------------------------------

 
 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

OWNER: 

 

ALEXANDER’S, INC., a Delaware corporation

 

 

By: /s/ Steve Santora         

 

Name: Steve Santora          

 

Title: Assistant Secretary

 

 

MANAGER: 

 

VORNADO MANAGEMENT CORP., a New Jersey Corporation

 

By: Vornado Realty L.P., as sole member

 

By: Vornado Realty Trust, its general partner

 

 

By: /s/ Joseph Macnow           

 

Name: Joseph Macnow           

 

Title: Executive Vice President and Chief

          Administrative Officer

 

- 3 -